DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 7, and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,052,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the issued patent are directly claimed in this application.  Some limitations regarding the materials, dimensions, and shapes of the claimed structural elements of the bicycle seat are not directly disclosed in the related patent, but is an obvious modification well known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 7-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Andrew Bleloch U.S. Patent Publication 2007/0069556 A1 (Bleloch) in view of Eric C. Jay U.S. Patent Publication 2016/0144914 A1 (Jay) further in view of Richard S. Hobson et al. U.S. Patent 4,877,286 (Hobson).
Regarding claim 1, Bleloch discloses a seat for a pedal-powered vehicle, the seat comprising: a support frame (Element 6); and a seat element (Element 2) and a nose (Element 9), wherein the seat element and the nose are implemented as separate components that are supported by the support frame and the seat element is configured to support at least part of a rider's weight.  Bleloch does not directly disclose the seat element to carry a pressure-relieving region.  Jay discloses a seat for a bicycle seat wherein the seat element carries a pressure-relieving region (Element 40 and 55) that is configured to be located at a location corresponding to an ischial tuberosity (IT) of the rider ([0037]), thereby relieving pressure exerted on the rider's IT's.  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch as taught by Jay to include Jay’s pressure relieving region.  Such a modification would provide a means to improve the support for users.  
Bleloch in view of Jay does not directly disclose the seat element to further be comprised of a left and right seat element.  Hobson discloses a seat wherein the seat element is a left seat element, the seat comprising a right seat element, the left and right seat elements are implemented as separate components (Figure 2 Element 11 and 12).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch in view of Jay as taught by Hobson to include Hobson’s seat elements.  Such a modification would provide a means to improve the support contours for users while in pedaling motion. 
Regarding claims 2 and 20, Bleloch in view of Jay in view of Hobson discloses the seat wherein at least one of the left seat or the right seat (Element 11 and 12, Hobson) carries a cushion material (Element 17, Hobson) that has a first spring constant, the left or right pressure-relieving region (Element 40, Jay) has a second spring constant less than the first spring constant (as taught by Jay).  
Regarding claim 4, Bleloch in view of Jay in view of Hobson discloses the seat wherein the pedal-powered vehicle is a bicycle ([0012], Bleloch).
Regarding claims 5 and 21, Bleloch in view of Jay in view of Hobson discloses the seat wherein the left and right pressure-relieving insert is comprised of elastomer, foam, gel, or some combination thereof ([0070], Jay).
Regarding claim 7, Bleloch in view of Jay in view of Hobson discloses the seat further comprising a cover tensionably coupled to the left or right seat element, the cover covering a portion of the left or right seat element that comprises at least the left or right pressure-relieving region ([0041], Jay in view of Hobson).  
Regarding claim 8, Bleloch in view of Jay in view of Hobson discloses the seat wherein the cover and the left or right seat element form an enclosed area, the enclosed area filled with air or gel ([0041], Jay in view of Hobson).  
Regarding claim 9, Bleloch in view of Jay in view of Hobson discloses the seat wherein the support frame is adjustable to adjust the location of the left or right pressure-relieving region ([0030], Figure 4 and 5 Bleloch in view of Hobson].  
Regarding claims 10 and 11, Bleloch in view of Jay in view of Hobson discloses the seat comprising the seat element (Element 2, Bleloch) with a left and right seat element (Hobson Element 11 and 12) having a left and right pressure relieving region (Jay) on the seat element (positioned on left and right seat element); wherein the support frame is adjustable for the width of the rider's IT's (Figure 3, Hobson).  Such a modification would provide a means to improve the support and fitting for users. 
Regarding claims 12 and 13, Bleloch in view of Jay in view of Hobson discloses the seat wherein a rear portion of the left and right seat element is rigid and a forward edge of the left and right seat element is flexible; wherein that forward edge is configured with a variable displacement such that the forward edge forms a curvature conforming to the rider (Element 9 is flexible, Bleloch in view of the materials disclosed in Jay in view of the left and right seat elements as taught in Hobson).  
Regarding claim 14, Bleloch in view of Jay in view of Hobson discloses the seat wherein the seat element is configured with a spring under the forward edge (Element 10, Bleloch).  
Regarding claim 15, Bleloch in view of Jay in view of Hobson discloses the seat wherein the first and second seat elements are each configured to flex independently (Figure 2 Element 11 and 12, Hobson).  
Regarding claim 16, Bleloch in view of Jay in view of Hobson discloses the seat wherein the forward edge is comprised of foam and the left and right seat element further comprises a mid-region positioned between the rigid rear portion and the forward edge, the mid-region comprising a left and right pressure-relieving region (regions disclosed in Bleloch in view of material modifications as disclosed in Jay arranged along the left and right portions of the seat elements disclosed in Hobson).  
Regarding claim 19, Jay discloses bicycle, comprising: a seat comprising: a support frame (Element 6); and 19FW: 29448-49681a seat element (Element 2) and a nose (Element 9), wherein the seat element and the nose are implemented as separate components that are supported by the support frame and the seat element is configured to support at least part of a rider's weight, and a body comprising rigid connectors configured to connect and support at least a set of handlebars, a support frame, a set of pedals, and one or more wheels (known as a bicycle); and the one or more wheels configured to rotate responsive to the set of pedals being pushed (known as a bicycle).  Bleloch does not directly disclose the seat element to carry a pressure-relieving region.  Jay discloses a seat for a bicycle seat wherein the seat element carries a pressure-relieving region (Element 40 and 55) that is configured to be located at a location corresponding to an ischial tuberosity (IT) of the rider ([0037]), thereby relieving pressure exerted on the rider's IT's.  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch as taught by Jay to include Jay’s pressure relieving region.  Such a modification would provide a means to improve the support for users.
Bleloch in view of Jay does not directly disclose the seat element to further be comprised of a left and right seat element.  Hobson discloses a seat wherein the seat element is a left seat element, the seat comprising a right seat element, the left and right seat elements are implemented as separate components (Figure 2 Element 11 and 12).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch in view of Jay as taught by Hobson to include Hobson’s seat elements.  Such a modification would provide a means to improve the support contours for users while in pedaling motion. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Andrew Bleloch U.S. Patent Publication 2007/0069556 A1 (Bleloch) in view of Eric C. Jay U.S. Patent Publication 2016/0144914 A1 (Jay) in view of Richard S. Hobson et al. U.S. Patent 4,877,286 (Hobson) further in view of Alan Baryudin U.S. Patent Publication 2021/0294936 A1 (Baryudin).  
 Regarding claim 6, Bleloch in view of Jay in view of Hobson discloses the seat comprising the left or right pressure relieving region is made of various materials and structures (material [0070], Jay in view of the right and left regions of the seat as taught by Hobson).  Bleloch in view of Jay in view of Hobson does not directly disclose the pressure relieving insert to be made of a three-dimensional reticulated structure.  Baryudin discloses a bicycle saddle wherein the pressure relieving property of the saddle is a three-dimensional reticulated structure ([0042]).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch in view of Jay in view of Hobson as taught by Baryudin to include Baryudin’s three-dimensional reticulated structure.  Such a modification would provide a material with enhanced properties to improve support for users.  

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Andrew Bleloch U.S. Patent Publication 2007/0069556 A1 (Bleloch) in view of Eric C. Jay U.S. Patent Publication 2016/0144914 A1 (Jay) in view of Richard S. Hobson et al. U.S. Patent 4,877,286 (Hobson) further in view of Burch Driver U.S. Patent 6,827,397 B1 (Driver).
Regarding claims 17 and 18, Bleloch in view of Jay in view of Hobson discloses the seat comprising the left and right pressure relieving insert ([0070], Jay in view of Hobson).  Bleloch in view of Jay in view of Hobson does not directly disclose the pressure relieving insert wherein the pressure-relieving regions are removably attached to the seat element such that the pressure-relieving regions can be interchanged with other pressure-relieving regions of a plurality of pressure-relieving regions.  Driver discloses a bicycle seat wherein the pressure-relieving regions are removably attached to the seat element such that the pressure-relieving regions can be interchanged with other pressure-relieving regions of a plurality of pressure-relieving regions; wherein the pressure relieving region is encompassed by a larger insert, the larger insert being modular and interchangeable with other larger inserts (Column 4 Line 65-Column 5 Line 14).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Bleloch in view of Jay in view of Hobson as taught by Driver to include Driver’s removable pressure-relieving regions.  Such a modification would provide a material with enhanced properties to improve support for users.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the structural limitations of the seat element and pressure relieving region:
Bleloch discloses the seat structure with a nose and a single main seat section.  Jay teaches a bicycle seat having a pressure relieving element that is integrated into a cushion seat with a different spring constant from the pressure relieving element.  Hobson discloses a seat element comprising a left and right seat element.  Hobson teaches the seat modified and taught by Bleloch in view of Jay a left and right element that is distinct and separated in the seat composition.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/               Primary Examiner, Art Unit 3636